  Case 19-25207        Doc 18    Filed 10/04/19 Entered 10/04/19 11:11:36            Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


In Re:                                               )       Case No. 19-25207


VERNON J. MOORE,                                     )       Honorable Donald R. Cassling


                              Debtor                 )       Chapter 13



                        OBJECTION OF AMERICAN FINANCE CO.
                 TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN


         NOW COMES AMERICAN FINANCE CO., ("American"), by and through its attorney,


Joel A. Schechtcr of the Law Offices of Joel A. Schechter, and as and for its objection to


confirmation of the Chapter 13 plan ("Plan") filed by the Debtor, Vernon J. Moore ("Debtor"),


states as follows:


         1.     On or about November 4, 2015, the Debtor entered into a Retail Installment


Contract ("Contract) for the purchase of a 2004 Chevrolet Trailblazer ("Vehicle").


         2.     On September 6,2019, the Debtor filed a voluntary petition pursuant to Chapter


13. Title 1UU.S.C.


         3.     At the date of filing, the Debtor was indebted to American in the amount of


$2,804.50.


         4.     On September 6,2019, the Debtor filed his Plan.


         5.     The Plan provides for payment of American's secured claim in the amount of


$2,744.00, with interest at the annual percentage rate of 6.00%, with a set payment of $57.19 per


month.


         6.     The Debtor's Plan fails to provide for full payment of American's secured claim


and cannot be confirmed pursuant to 11 U.S.C. §1325(a)(5).
  Case 19-25207         Doc 18     Filed 10/04/19 Entered 10/04/19 11:11:36              Desc Main
                                     Document     Page 2 of 3


        7.      In addition to the foregoing, the Debtor's Plan fails to provide for the present


value of American's secured claim by failing to provide the proper "formula" discount rate in

conformance with 11 U.S.C. § 1325(a)(5)(B)(ii) and Till v. SCS Credit Corp. 541 U.S. 465, 124

S. Ct. 1951 (2004). The Supreme Court determined in Till that the appropriate rate of interest for


a secured claim should be determined by the "formula approach". Id.        The "formula approach"


requires the Court to take the national prime rate of interest and adjust this rate to compensate for


an increased risk of default posed by Debtors. Id. Factors which assist the Court in adjusting the


prime rate of interest upward include, but are not limited to, items such as (1) circumstances of


the estate; (2) the nature of security; and (3) duration and feasibility of the reorganization plan.

Id. It is important to note that the Till Court's reference to a 1-3% increase in the designation of

risk appears only as dicta and does not limit the total adjustment of risk added to the interest rate


on a secured claim. Id.


        8.      The Debtor's Plan proposes payment of interest on the secured claim at the rate of


6.00%. The national prime rate of interest as of September 6, 2019, was 5.5%. Adjusting the

interest rate upwards is appropriate in this case because:


        (a)     Debtor's Schedule I discloses that the Debtor has only been employed since

                March, 2019, which may result in a higher risk of default in the Plan payments;

        (b)     The Plan and proposed interest rate fails to account for American's lost

                opportunity in recovering and reselling the Vehicle nor does it account for the

                time value of money which will be lost if the rate is left unadjusted;

        (c)     The rate proposed in the Plan is significantly less than market rate for a Vehicle

                loan;


        (d)     The Debtor had four previous Chapter 13 cases since 2010 which were all
  Case 19-25207        Doc 18     Filed 10/04/19 Entered 10/04/19 11:11:36           Desc Main
                                    Document     Page 3 of 3


               dismissed for either non-payment or other reasons.


       9.      Based upon the foregoing factors, the Court should adjust the national prime rate of

interest of 5.5% upwards 8 percentage points as a result of the four factors herein which

demonstrate a potential for default by the Debtor. As such, American objects to any Plan which


fails to pay American's secured claim with 13.5% interest.


        10.    The set payment provided to American does not adequately protect American


against depreciation of the Vehicle and therefore, the Plan causes American to not be adequately


protected on its secured claim.


        11.    The low set payment to American of $57.19 per month is calculated to allow the


attorney's fees to be paid in the amount of $242.41 per month.


        12.    American objects to any Plan which does not provide for monthly payments to


American in the amount of at least $200.00 per month.


               WHEREFORE, AMERICAN FINANCE CO. prays that confirmation of the


Chapter 13 Plan be denied or that as a pre-requisite to confirmation of the Debtor's proposed

Chapter 13 Plan, Debtor meet and satisfy the above stated objections and for such other and


further relief as the Court deems just and proper.


                                              AMERICAN FINANCE CO.


                                              Bv:    /s/ Joel A. Schechter
                                                        Its Attorney



Joel A. Schechter
Attorney Number 03122099
LAW OFFICES OF JOEL A. SCHECHTER
53 West Jackson, Suite 1522
Chicago, Illinois 60604
(312)332-0267
